 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:06-CR-0171 JAM
12                                Plaintiff,            [PROPOSED] ORDER CONTINUING
                                                        PRELIMINARY HEARING ON PETITION
13                          v.                          ALLEGING SUPERVISED RELEASE
                                                        VIOLATIONS
14   MICHAEL RAY NICKOLSON,
15                               Defendants.
16

17

18          The Court has read and considered the Stipulation for Continuance of Preliminary Hearing on

19 Petition Alleging Supervised Release Violations filed by the parties in this matter on April 8, 2019. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause to move the preliminary hearing date pursuant to Rule 32.1(b)(1)(A) of the

22 Federal Rules of Criminal Procedure. Specifically, the Court finds that the continuance to April 11,

23 2019, at 2:00 p.m. will allow the defense reasonable time for preparation and for the witnesses who will

24 provide evidence in support of the Probation Office’s Petition for Supervised Release violations to be

25 available to provide testimony.

26 ////

27
     ////
28

       [PROPOSED] ORDER                                 1
 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1.     The date of the preliminary hearing is continued to April 11, 2019, at 2:00 p.m.

 3        2.     Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4

 5        IT IS SO ORDERED.

 6 DATED: April 8, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                 2
